Citation Nr: 1046656	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for dental trauma for the 
purpose of VA outpatient dental treatment.  

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD), with depression.  

3.  Entitlement to an initial rating for bilateral hearing loss, 
rated noncompensable until June 30, 2008, and 30 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and 
from May 1977 to September 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD, with 
depression, and the residuals of dental trauma, and granted 
service connection for bilateral hearing loss, rated 
noncompensable.  By rating decision dated in August 2008, the 
rating for the Veteran's hearing loss was increased to 30 
percent.  While he initially stated that he was satisfied with 
the 30 percent rating and only wished an earlier effective date, 
prior to June 30, 2008, his later testimony shows that he 
continues to express dissatisfaction with the 30 percent rating, 
and as it is less than the maximum under the applicable criteria, 
the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In June 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

The issues of service connection for PTSD, with depression, and 
for a rating in excess of 30 percent from June 30, 2008, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran at least as likely as not sustained dental trauma 
of tooth numbered 10 while on active duty.  

2.  Prior to June 30, 2008, the Veteran's bilateral hearing loss 
was manifested by average pure tone thresholds at 1,000, 2,000, 
3,000, and 4,000 hertz of 44 decibels in the right ear and 54 
decibels in the left ear; and speech recognition ability of 92 
percent correct in the right ear and 100 percent correct in the 
left ear.  


CONCLUSIONS OF LAW

1.  Residuals of dental trauma of tooth numbered 10 were incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 
(2010).  

2.  The criteria for a compensable rating for bilateral hearing 
loss were not met prior to June 30, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (Code) 6100 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Inasmuch as service connection for dental trauma of tooth 
numbered 10 is being granted, there is no reason to belabor the 
impact of the VCAA on this matter; any notice defect or duty to 
assist failure is harmless.  

Regarding the rating for the Veteran's bilateral hearing loss 
prior to June 30, 2008, as the rating decision on appeal granted 
service connection and assigned a disability rating and effective 
date for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 statement of the 
case (SOC) provided notice on the "downstream" issue of 
entitlement to an increased rating; while a August 2008 
supplemental SOC (SSOC) readjudicated the matter after the 
Veteran and his representative responded and further development 
was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity 
to respond and supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim 
has been substantiated after the enactment of the VCAA, the 
Veteran bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA audiologist examination in November 2006.  The 
examination is considered adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claims.

Service Connection for the Residuals of Dental Trauma

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  As to each noncompensable 
service-connected dental condition, a determination will be made 
as to whether it was due to combat wounds or other service 
trauma.  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a veteran will 
be eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran contends that he sustained dental trauma during 
service.  Review of the STRs shows that no teeth were noted to be 
missing at the time he entered service in 1973, but that on 
examination for separation from active duty in 1976, tooth 
numbered 10 was noted to be missing.  On his medical history form 
at time of separation, the Veteran noted having had tooth or gum 
trouble.  The STRs do not include reference to the actual loss of 
a tooth due to dental trauma, but do show that the Veteran was 
involved in fight in November 1975 for which he received 
treatment for a one inch laceration.  The location of the 
laceration was not provided.  

In testimony at his hearings on appeal, the Veteran stated that 
he sustained trauma of one of his teeth when he was assaulted.  
In a veteran's claim for benefits, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
either a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis, or where lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F. 3d 1372 (2007).  The Veteran's consistent 
lay testimony of tooth loss resulting from an assault is found to 
be credible.  When this is coupled with the evidence of treatment 
for a laceration following a fight that is found in the STRs, and 
the fact that the tooth in question, tooth numbered 10, an upper 
front incisor, would be susceptible to dental trauma, it is found 
to be sufficient to place the evidence in equipoise.  As such, 
service connection for dental trauma of tooth numbered 10 is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Increased Rating for Bilateral Hearing Loss 
Prior to June 30, 2008

Service connection for bilateral hearing loss was granted by the 
RO in the December 2006 rating decision giving rise to this 
appeal.  The noncompensable (0 percent) initial disability rating 
was awarded under the provisions of Code 6100 from the date of 
claim in April 2006 and continued until increased to 30 percent 
effective June 30, 2008.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In this case, the Board has considered the entire period of 
initial rating claim from April 2006 to June 30, 2008, to see if 
the evidence warrants the assignment of different ratings for 
different periods of time during these claims, a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

For evaluation of hearing impairment, examinations are conducted 
using the controlled speech discrimination test together with the 
results of pure tone audiometric testing.  A numeric designation 
of impaired efficiency is then assigned based upon the results of 
these tests and a percentage evaluation is reached by correlating 
the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, 
and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
form either Table VI or Table Via, whichever results in the higher 
numeral.  That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation purposes 
for the VA in November 2006.  At that time, the veteran's organic 
hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
30
60
65
Left ear
20
55
65
75

Thus, his acuity was manifested by average pure tone thresholds at 
1,000, 2,000, 3,000, and 4,000 hertz of 44 decibels in the right 
ear and 54 decibels in the left ear.  Speech recognition ability 
92 percent correct in the right ear and 100 percent correct in the 
left ear.  

The assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In 
the instant case, the application of the rating schedule to the 
pertinent facts demonstrates that the Veteran had Level I 
impairment in each ear, for which a noncompensable rating is 
granted.  See 38 C.F.R. § 4.85, Table VI, VII.  Thus, a 
compensable evaluation is not warranted for a bilateral hearing 
loss prior to the increase to 30 percent on June 30, 2008. 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans Claims 
(Court) held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, the 
examiner in November 2006 specifically noted the functional 
impairment of the Veteran's hearing loss, stating that it 
interfered with communication at work and in social situations.  
Additional functional impairment of headaches, lack of 
concentration and confusion were the result of the Veteran's 
service-connected tinnitus and not related to the current appeal.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's hearing 
loss disability involves the potential application of 38 C.F.R. § 
3.321(b) in considering whether referral for an extra-schedular 
rating is warranted.  Specifically, the Court noted that, 
"[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extraschedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide information 
in anticipation of its possible application."  Martinak, 21 Vet. 
App. at 455.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities is made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2009).  
In this case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for the service-connected hearing loss.  
Moreover, as discussed above, the schedular criteria for higher 
ratings were not shown until June 30, 2008.  

The Board recognizes and has considered the Veteran's complaints 
of difficulty in hearing associated with his service-connected 
hearing loss, and Board notes that the schedular rating criteria 
provides for ratings based on exceptional hearing patterns, which 
are not demonstrated in this case.  In addition, the record 
reflects that the Veteran has not required frequent 
hospitalizations for his hearing loss and there is no indication 
that the hearing loss alone significantly interferes with 
employment.  In sum, there is no indication in the record that the 
average industrial impairment from the hearing loss disability 
would be in excess of that contemplated by the assigned schedular 
rating.  For these reasons, referral for an extra-schedular rating 
is not warranted.  


ORDER

Service connection for residuals of dental trauma of tooth 
numbered 10 is granted.  

An initial compensable rating for bilateral hearing loss prior to 
June 30, 2008, is denied.  


REMAND

The remaining issues on appeal relate to service connection for 
PTSD, with depression, and a rating in excess of 30 percent for 
bilateral hearing loss.  Review of the records shows that there 
is an indication that the Veteran was hospitalized at a VA 
Medical Center (VAMC) in June 1990, the treatment records from 
which have not been associated with the claims folder.  At his 
hearing on appeal in June 2010, the Veteran indicated that he had 
recently been in receipt of additional treatment for PTSD and 
hearing loss, records of which have not been associated with the 
claims file.  In addition, he testified that his hearing loss had 
worsened since the most recent VA audiologic examination in June 
2008.  Finally, it is noted that he has not been afforded an 
examination to determine the presence of PTSD.  Such examination 
is deemed necessary prior to appellate consideration.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VAMC and 
request copies, for association with the claims 
folder,  of any and all records not already 
received of treatment that the Veteran received 
at that facility in June 1990 and since 2008.  

2.  The RO/AMC should arrange for the Veteran 
to undergo a VA psychiatric examination in 
order to determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The appropriate documents from 
the claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the specific stressor that is linked 
to the current symptomatology.  A complete 
rational of any opinion expressed should be 
included in the examination report.

3.  The RO/AMC should arrange for the Veteran to 
undergo an audiologic examination to ascertain 
the current nature and extent of his bilateral 
hearing loss.  The appropriate documents from 
the Veteran's claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claim(s) for benefits.  The Veteran should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


